Matter of Morales v Singas (2020 NY Slip Op 03110)





Matter of Morales v Singas


2020 NY Slip Op 03110


Decided on June 3, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2020-01686

[*1]In the Matter of Adam Morales, petitioner,
vMadeline Singas, etc., et al., respondents. Adam Morales, West Hempstead, NY, petitioner pro se.


Madeline Singas, District Attorney, Hempstead, NY (Michelle Burke of counsel), respondent pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Douglas J. Lerose.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition and mandamus to prohibit the respondents from proceeding with an underlying criminal prosecution entitled People v Morales, pending in the District Court, Nassau County, under Indictment No. CR-021434-18NA, and to compel the respondents to dismiss the criminal charges in that action.
ADJUDGED that the petition and the proceeding are dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804[b]; 506[b]; Matter of Nolan v Lungen, 61 NY2d 788, 789-790; Matter of Wheeler v Kahn, 153 AD3d 926, 927; Matter of Canestro v Pineda-Kirwan, 132 AD3d 863, 863).
RIVERA, J.P., AUSTIN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court